OPINIONS OF THE SUPREME COURT OF OHIO

              **** SUBJECT TO FURTHER EDITING ****

     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Deborah J. Barrett, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

The State of Ohio, Appellee, v. Durr, Appellant.
[Cite as State v. Durr (1994),       Ohio St. 3d      .]
Appellate procedure -- Application for reopening appeal from
     judgment and conviction based on claim of ineffective
     assistance of appellate counsel -- Application denied when
     no colorable claim of ineffective assistance of counsel is
     found.
     (No. 94-1820 -- Submitted October 24, 1994 -- Decided
December 30, 1994.)
     Appeal from the Court of Appeals for Cuyahoga County, No.
57140.
     Appellant, Darryl Durr, was convicted of one count of
aggravated murder with specifications that the murder was
committed while the appellant was committing, attempting to
commit, or fleeing after committing, aggravated robbery, rape,
and kidnapping, and of kidnapping, aggravated robbery, and
rape, each with a violence specification. He was sentenced to
death. The court of appeals affirmed the convictions. State
v. Durr (Dec. 7, 1989), Cuyahoga App. No. 57140, unreported.
We also affirmed the convictions. State v. Durr (1991), 58
Ohio St.3d 86, 568 N.E.2d 674.
     On June 30, 1993, appellant filed with the court of
appeals an application pursuant to State v. Murnahan (1992), 63
Ohio St. 3d 60, 584 N.E. 2d 1204, for delayed reconsideration,
alleging ineffective assistance of counsel for failure to raise
thirty-five issues on direct appeal. The court of appeals
examined each issue, found no colorable claim of ineffective
assistance of counsel, and denied the application. Appellant
now appeals that decision to this court.

     Stephanie Tubbs Jones, Cuyahoga County Prosecuting
Attorney, and Carmen M. Marino, Assistant Prosecuting Attorney,
for appellee.
     David H. Bodiker, Ohio Public Defender, William S. Lazarow
and Randy D. Ashburn, for appellant.
     Per Curiam. The decision of the court of appeals is
affirmed for the reasons stated in its opinion.
                                     Judgment accordingly.
     Moyer, C.J., A.W. Sweeney, Douglas, Resnick, F.E. Sweeney
and Pfeifer, JJ., concur.
     Wright, J., dissents.